MEMORANDUM**
Arvilla M. Nicholson appeals pro se the jury verdict in favor of her former employer in her employment discrimination action. We have jurisdiction under 28 U.S.C. § 1291. We dismiss the appeal.
We are unable to review Nicholson’s contentions that defense counsel introduced irrelevant and prejudicial evidence during trial, and made prejudicial remarks during closing argument because Nicholson has failed to provide a trial transcript. See Fed. R.App. P. 10(b)(2); see also Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam) (holding that the court may dismiss appeal or refuse to consider appellant’s contentions when appellant fails to supply a trial transcript).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.